*757
ORDER

PROST, Circuit Judge.
Helen F. Smith requests that the court accept her untimely petition for review and moves for leave to proceed in forma pauperis.
On March 24, 2003, an Administrative Judge (AJ) of the Merit Systems Protection Board issued an initial decision informing Smith that the AJ’s decision would become a final Board decision on April 28, 2003. The AJ’s decision specified that any petition for review must be filed with this court within 60 days of the date the decision became final. Smith’s petition for review was received by the court on June 30, 2003, 63 days after the AJ’s decision became final.*
The 60-day filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir.1984). Thus, Smith’s petition for review was due in this court within 60 days of the date the initial decision became final, i.e., June 27, 2003. Because it was received on June 30, 2003, three days late, this court must dismiss Smith’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Smith’s petition for review is dismissed.
(2) Smith’s motion for leave to proceed in forma pauperis is moot.
(3) Each side shall bear its own costs.

 The court’s July 8, 2003 letter returning Smith’s petition for review incorrectly stated that the court received the petition on June 27, 2003. The court actually received the petition on June 30, 2003. A copy of Smith's date-stamped petition for review is enclosed. We regret any confusion that this error caused.